Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 20, 2021                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  161723                                                                                                      Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 161723
                                                                     COA: 347729
                                                                     Wayne CC: 10-006891-FC
  RODERICK LOUIS PIPPEN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 30, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing whether there is a reasonable probability that, but for trial defense counsel’s
  failure to investigate and present Michael Hudson’s testimony, the outcome of this trial
  would have been different. Strickland v Washington, 466 US 668, 694 (1984). In addition
  to the brief, the appellant shall electronically file an appendix conforming to MCR
  7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers
  as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21
  days of being served with the appellant’s brief. The appellee shall also electronically file
  an appendix, or in the alternative, stipulate to the use of the appendix filed by the appellant.
  A reply, if any, must be filed by the appellant within 14 days of being served with the
  appellee’s brief. The parties should not submit mere restatements of their application
  papers.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 20, 2021
           a0113
                                                                                Clerk